DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Objections
Claim 5 is objected to because of the following informality: “;” should be inserted after “web” (L3). Appropriate correction is required.

Drawings
The drawings are objected to because of the following informalities: (a) Figure 5A, “2” should read “2’” in the lower left and right pictures, (b) Figure 5B, “2b” should read “2b’” in the lower picture, and (c) Figure 6, “2” should read “2;”.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
	(a)	transfer unit, claim 1, and
	(b)	cutting and sealing unit, claim 1.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being  interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION. The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 5, the preamble is indefinite in that it is not clear if the web is thermoplastic or if the web has improved concentration force and elasticity using a thermoplastic resin with the web. Clarification is respectively requested.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 5-7 and 9 is/are rejected under pre-AIA  35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Nakanishi.
Claim 5, Nakanishi teaches an apparatus (Fig 6) for manufacturing a web 4 (or 6b), the apparatus comprising: 
●an unwinder (i.e. roll) that unwinds a predetermined amount of a wound web 4 (col 10, Lns 31-32; col 41, Lns 15-21);
●a transfer unit (including roller 15, 20a, 20b) that transfers the web 4 unwound by the unwinder (col 10, Lns 51-54; col 12, Lns 1-12);
●a cutting and sealing unit 16 that cuts and fuses a surface of the transferred web 4 in predetermined patterns (col 10, Ln 61 to col 11, Ln 35); and
●a winding roll that winds the web 4 (col 24, Lns 30-50).  
With respect to claimed transfer unit, the instant specification indicates a structure for the transfer unit to transfer the web. Nakanishi teaches a structure also which performs the same function; thus, Nakanishi is considered to teach this limitation of the claim. With respect to claimed cutting and sealing unit, the instant specification indicates a structure for the cutting and sealing unit to cut and fuse a surface of the transferred web in predetermined patterns. Nakanishi teaches a structure also which performs the same function; thus, Nakanishi is considered to teach this limitation of the claim. Since Nakanishi teaches the same apparatus as claimed, the limitation of “with improved concentration force and elasticity” are considered to be met by Nakanishi as Nakanishi teaches these benefits provided by the apparatus to the same degree that the claimed apparatus provides. Use of “melt-blown fiber” and “thermoplastic resin” both refer to a material operated upon by the claimed apparatus and do not provide a structural limitation to the claimed apparatus.

Claim 6, Nakanishi teaches the apparatus of claim 5, wherein the cutting and sealing unit 16 comprises a rolling roll having an outer circumferential surface, a plurality of knives 18 having a predetermined shape that are arranged at predetermined intervals on the outer circumferential surface of the cutting and sealing unit 16, wherein rotation of the knives 18 pressurizes the surface of the web 4 at predetermined intervals thereby cutting and sealing the web 4 (col 10, Ln 56 to col 11, Ln 35). Use of “melt-blown fiber” refers to a material operated upon by the claimed apparatus and does not provide a structural limitation to the claimed apparatus.

Claim 7, Nakanishi teaches apparatus of claim 5, wherein the cutting and sealing unit comprises a press mold 21 that has knives 18 having a predetermined shape arranged at predetermined intervals on a bottom surface of the cutting and sealing unit, the knives 18 being vertically movable, wherein vertical movement of the knives18  pressurizes the surface of the web 4 at predetermined intervals thereby cutting and sealing the web 4 (col 13, Lns 5-56). Use of “melt-blown fiber” refers to a material operated upon by the claimed apparatus and does not provide a structural limitation to the claimed apparatus.

Claim 9, Nakanishi teaches the apparatus of claim 6, wherein, when the knives 18 form cutting portions (that following with web 6b) and sealing portions (that follow with web 4) on the web 4, the sealing portions are completely cut and sealed by a shearing force of the knives 18 where “completely” refers to the depth of the cut shown in Figure 6 for example (col 10, Ln 31 to col 11, Ln 35). The other limitation of claim 9 is not required by the claim in that such is written in the alternative. Use of “melt-blown fiber” refers to a material operated upon by the claimed apparatus and does not provide a structural limitation to the claimed apparatus.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claim 8, Nakanishi teaches the apparatus of claim 5, wherein the cutting and sealing unit comprises a press mold 21 that has knives 18 having a predetermined shape arranged at predetermined intervals on a bottom surface of the cutting and sealing unit and a plate 22 as a support plate, the knives 18 being vertically movable, wherein vertical movement of the knives 18 pressurizes the surface 3Application No. Not Yet AssignedDocket No.: 048268-759D02USFirst Preliminary Amendmentof the web 4 at predetermined intervals using the plate thereby cutting and sealing the web 4 (col 13, Lns 5-56). Use of “melt-blown fiber” refers to a material operated upon by the claimed apparatus and does not provide a structural limitation to the claimed apparatus.
Claim 8, Nakanishi does not specifically recite that plate 22 is steel. However, steel is a well-known and conventional material for press molds and it would have been obvious to a person of ordinary skill in the art at the time the invention was made to have provided for such is Nakanishi.

Claim 9 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nakanishi when the last limitation of claim 9 is required, i.e., after the “or” in claim 9).

Claim 9, the above discussion of Nakanishi applies herein. Nakanishi does not teach the cut to have a minimum thickness (i.e. depth of cut) of 0.16 to 2 mm. However, the depth of the cut is determined by the size of the knives 18 and the desired size of the finished product such that one skill in the art would have found it obvious at the time the invention was made to have optimized the depth of the cut of knives 18 to achieve an optimal sized finished product.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDA GRAY whose telephone number is (571) 272-5778. The examiner can normally be reached on Monday - Friday, 9 AM to 5:30 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phil Tucker can be reached on (571) 272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LINDA L GRAY/Primary Examiner, Art Unit 1745